t c no united_states tax_court robert j dwyer and catherine dwyer petitioners v commissioner of internal revenue respondent docket no filed date p husband age at the time made a premature withdrawal from his individual_retirement_account ira in p was actively engaged as a stock trader specializing in trading corporate stock on a short-term basis throughout during the latter part of the year he was diagnosed as suffering from clinical depression held ps are liable for the 10-percent additional tax on the premature ira withdrawal sec_72 i r c although ps claimed the exception for disability contained in sec_72 i r c p husband was not disabled within the definition of that term contained in sec_72 i r c and sec_1_72-17a income_tax regs since he was not prevented by his illness from engaging in any substantial_gainful_activity robert j dwyer and catherine dwyer pro_se andrew j mandell for respondent nims judge for the year respondent determined the following deficiency in petitioners' federal_income_tax and penalties deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure dollar_figure unless otherwise stated all section references are to sections of the internal_revenue_code in effect for the year and all rule references are to the tax_court rules_of_practice and procedure after concessions the only issue remaining for decision is whether petitioners are liable under sec_72 for the percent additional tax on an early distribution from a qualified_retirement_plan findings_of_fact some of the facts were stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in remsenburg new york when they filed their petition robert j dwyer petitioner or robert is a stock trader specializing in trading corporate stock on a short-term basis he wa sec_53 years old in sometime in petitioner organized hampton partners of which he was the sole general_partner and one of three limited partners the three limited partners contributed a total of dollar_figure to hampton partners with petitioner contributing dollar_figure hampton partners was formed with the objective that petitioner would use the contributed capital to generate profits in the stock market during the first six months of petitioner made numerous stock trades that generated large profits however in the latter part of the year the partnership lost a substantial amount in a trade involving stock of united airlines a dispute then arose among the partners resulting in lawsuit's being filed involving claims by the other partners against petitioner and a counterclaim by him against them petitioner repaid the other partners against the advice of his accountant in the way he thought the money should go back but the partners were not satisfied petitioner had never been sued before and he found the litigation to be very stressful and career threatening in october petitioner withdrew dollar_figure from his individual_retirement_account ira out of which amount he placed dollar_figure in his own brokerage account the dollar_figure was reported as a taxable_distribution on petitioners' form_1040 during the last three months of petitioner traded in excess of stocks and had stock sales for his own account grossing over dollar_figure million petitioner felt that if he could somehow stay in business as a big butter and egg man he could somehow float into nirvana but instead he floated down the east river since he lost a substantial part of the dollar_figure he had withdrawn from his ira petitioner intended to treat the ira withdrawal as a loan that he intended to repay with the money he earned through his stock trading but because of his continuing losses he was unable to do so sometime in petitioner was diagnosed as having a biochemical depression as a result of the acrimonious lawsuit which at the time seemed to petitioner to have resulted almost from a character failure on his part petitioner's clinical depression significantly deepened in the opinion of dr steven gardner a diplomate of the american board_of psychiatry and neurology depression is recognized to be a devastating psychiatric disease according to dr gardner the etiology of depression is multifactorial and the evolution of the signs and symptoms and the degree of dysfunction are neither abrupt nor uniform the first physician with whom petitioner consulted in placed him on a combined medication consisting of prozac and pamelor which were subsequently found to be counteracting each other giving petitioner no relief from his condition and causing him to be very disoriented subsequently petitioner consulted a second physician dr gardner who prescribed only pamelor which in about six weeks' time cleared up petitioner's condition petitioner continued to see dr gardner for about two years but discontinued seeing him after that time because he could no longer afford the consultation fees petitioner is no longer on medication petitioner regularly exercises to avoid putting myself in positions any longer where i can have this kind of a setback respondent determined an additional tax of dollar_figure on the dollar_figure premature_distribution from petitioner's ira opinion the legislative_history accompanying the enactment of former sec_408 explains the purpose of what is now sec_72 as follows premature distributions from iras frustrate the intention of saving for retirement and sec_72 discourages this from happening s rept pincite c b supp thus in the event of a distribution to an individual from his or her ira before such individual attains age the individual's tax on the amount distributed is increased by percent of the total_distribution h conf rept pincite 1974_3_cb_415 sec_72 and provides in relevant part sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income subsection not to apply to certain distributions --except as provided in paragraphs and paragraph shall not apply to any of the following distributions a in general -- distributions which are-- iii attributable to the employee's being disabled within the meaning of subsection m sec_72 provides meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require s rept supra pincite c b supp pincite states that generally it is intended that the proof of disability be the same as where the individual applies for disability payments under social_security the regulations promulgated pursuant to the statutory authorization contained in sec_72 provide that an individual will be considered to be disabled if he or she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or to be of long-continued and indefinite duration sec_1_72-17a income_tax regs significantly the regulations also provide that an impairment which is remediable does not constitute a disability sec_1 17a f income_tax regs notwithstanding the apparent severity of petitioner's illness in which according to dr gardner persisted into the spring of the illness did not fall within the definition of disabled as contemplated by sec_72 and and m and the regulations thereunder petitioner continued to function as an active stock trader in the face of his clinical depression and in fact withdrew his ira funds to further that activity thus his condition fails to meet the regulatory requirement that the individual be so impaired as to be unable to engage in any substantial_gainful_activity sec_1_72-17a income_tax regs petitioners argue that robert's activities during resulted in a net_loss of dollar_figure which they say is not an indication of participating in a gainful activity but we have held in another context which by analogy is relevant here that a taxpayer may be engaged in a profit-making activity even without actually making a profit in a given year if the individual has an actual and honest profit-making objective see 78_tc_642 affd without published opinion 702_f2d_1205 d c cir we equate a substantial_gainful_activity in this context with an actual and honest objective of making a profit obviously petitioner did not have failure to make a profit as his objective even though as it turned out he failed to make a profit from his trading activities in petitioners criticize as being too restrictive the regulatory standard of a mental disease impairment that would be considered as preventing gainful activity the standard is contained in sec_1_72-17a income_tax regs which reads as follows vi mental diseases eg psychosis or severe psychoneurosis requiring continued institutionalization or constant supervision of the individual petitioners argue that robert was under constant supervision for two years and that the alternative regulatory requirement of continued institutionalization is outdated because medical practice in the latter part of the 20th century attempts not to institutionalize patients the fact that robert was never institutionalized does not of course mean that the issue must automatically be decided in favor of the government but we do not believe that robert's psychiatric consultations rise to a level that could properly be categorized as constant supervision petitioners assert that more americans are affected annually by clinical depression than by heart disease or cancer we would simply respond by recognizing that many seek professional help with the expectation or hope that their depression manifestations can be alleviated just as persons suffering from other illnesses many of them quite serious seek and obtain periodic medical assistance to alleviate their conditions but periodic professional consultation such as petitioner's alone does not in our judgment equate with the constant supervision envisioned by the regulation and petitioners have not suggested that robert suffered from psychosis or severe psychoneurosis such as would require his continued constant supervision petitioners also assert that the remediability of petitioner's condition was uncertain in and that the fact that the condition abated is a tribute to medical science but was by no means a certainty in while this may or may not be true we would again point out that regardless of the potential permanency of his condition or the absence thereof petitioner was not so impaired as to be unable to actively pursue the substantial_gainful_activity of securities trading in which profession he was engaged throughout the year in question in conclusion we might also point out that congress has provided a means of access to iras before retirement in some cases of medical problems which though serious do not result in permanent disability sec_72 permits premature ira_distributions without penalty to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 for medical_care determined without regard to whether an individual itemizes deductions petitioners have not claimed the protection of this section presumably because they reported only dollar_figure in unreimbursed medical and dental expenses on their form_1040 which amount was not deductible by petitioners because it did not exceed percent of their adjusted_gross_income as required by sec_213 for the foregoing reasons we hold that petitioners are liable for the 10-percent additional tax on a premature_distribution from robert's qualified_plan in pursuant to sec_72 see also to the same effect kovacevic v commissioner tcmemo_1992_609 and kane v commissioner tcmemo_1992_218 to reflect this holding and concessions decision will be entered under rule
